DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 	Claims 2, 3, 5, 7-28, 31, 33, 38, 40, 41, 43-47, 49, 51-60, 62, and 64-66 have been cancelled.  Claims 37, 39, 61, and 63 have been withdrawn.  Claim 1 has been amended.  Claim 70 is new.
	Claim 70 is withdrawn as being drawn to a non-elected species of X.
Claims 1, 4, 6,  29, 30, 32, 34-36, 42, 48, 50, and 67-69 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 6, 29, 30, 32, 34-36, 42, 48, 50, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Chinese Journal of Catalysis, 2007, 28: 547-550), in view of each Irfan et al. (RSC Adv., 2016, 6: 98117-98127), Dash et al. (Mol. Pharm., 2012, 9: 2365-2379), Kweon et al. (Biomaterials, 2003, 24: 801-808), Vuorimaa et al. (J. Control. Rel., 2011, 154: 171-176), Fahnhorst et al. (ACS Symposium, 2016), and Hashemi et al. (AAPS PharmSciTech, 2015, 16: 1002-1012).    
	Zhu et al. teach a tetra-arm (i.e., “m” is 4) star poly(caprolactone) (PCL) obtained via ring-opening polymerization (ROP) using N,N,N’,N’-tetrakis-(2-hydroxyethyl) ethylene diamine (HEA) as an initiator (see Abstract; p. 549, Table 2; p. 559, Fig. 2).  It is noted that the HEA initiator comprises 2 tertiary amines and represents the elected R species (claims 1, 3, 4, 6, 32, 34-36), while caprolactone (CL) is R1.
   	Although Zhu et al. do not teach further modifying the tetra-arm star PCL, the prior art teaches that tetra-arm PCLs could be used as precursors of star-shaped drug delivery systems (see Irfan et al., p. 98117, column 2; p. 98119, Fig. 1; p. 98126, column 1).  Based on these teachings, one of skill in the art would have reasonably concluded that the tetra-arm star PCL of Zhu et al. could be used as a precursor for developing delivery systems.  As held In re Peterson, 315 F.3d 1325, 1329-30, there is “a normal desire of scientists or artisans to improve upon what is already generally known”.  Since it comprises amino groups, one of skill in the art would have readily recognized that the star PCL could be also useful for developing nucleic acids delivery systems.  
While Zhu et al. and Irfan et al. do not specify modifications, Dash et al. teach that modifying PCL to increase its capability of delivering therapeutic agents could entail introducing functional groups such as acrylates followed by a further desired modification (see Abstract; paragraph bridging p. 2366 and 2367; p. 2367, column 1, first full paragraph) and Kweon et al. teach that acrylate could be introduced at the PCL ends by using acryloyl chloride (see Abstract; p. 802, paragraph bridging columns 1 and 2 and Fig. 1).  One of skill in the art would have found obvious to modify the star PCL of Zhu et al. by using acryloyl chloride to introduce acrylate groups at the ends of the PCL chains to achieve the predictable result of obtaining a star PCL suitable for further modification.  Vuorimaa et al. teach end-capping acrylate groups on polymers with amine monomers (such as the claimed A4; claims 29, 35, and 36) to further enhance transfection efficiency of nucleic acids such as DNAs (see Abstract; p. 172, Table 1; p. 175, column 2).  Further modifying the star PCL with the amine monomers taught by Vuorimaa et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for DNA delivery (claim 67).  One of skill in the art would have found obvious to obtain different star PCLs end-capped with the amine monomers taught by Vuorimaa et al. (including A4) and assess them for DNA transfection efficiency with the reasonable expectation that doing so would identify the optimal polymers for transfection.  
By doing so, one of skill in the art would have used a composition comprising an excipient (claim 42), a DNA (claims 48, 50, and 67), and a polymer as recited in claims 1, 4, 6, 29, 32, and 34-36 except that it contains CL and not DD as R1.  Zhu et al., Ifran et al., Dash et al., Kweon et al., and Vuorimaa et al. teach caprolactone (CL) and not dodecalacone (DDL) as R1.  However, Fahnhorst et al. teach using the naturally-occurring and readily available DDL (an alkyl-substituted lactone) instead of CL results in polymers with better tunable properties; Fahnhorst et al. teach obtaining PDDL via subjecting DDL to ROP (see p. 125, second paragraph; paragraph bridging p. 125 and 126; p. 127, Scheme 1; p. 132).  Hashemi et al. teach that introducing alkyl chains into cationic polymers enhances their transfection efficiency (see paragraph bridging p. 1002 and 1003).  Based on these teachings, one of skill in the art would have found obvious to modify the star polymer of Zhu et al., Irfan et al., Dash et al., Kweon et al., and Vuorimaa by replacing CL with DDL providing alkyl chains to achieve the predictable result of obtaining a star PDDL with improved transfection efficiency over the star PCL.  
While the cited prior art does not specifically teach a value for “n” (claims 30 and 34-36).  Vuorimaa et al. teach that the distance between the N-groups affects the condensation of nucleic acids, with shorter distances being preferred over the longer ones (see p. 175, column 2, first full paragraph).  Thus, one of skill in the art would have found obvious to use low DDL monomer numbers such as to identify the optimal distance between the N-groups provided by the end-capping amines and the N-groups provided by HEA. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

4.	Claims 1, 4, 6, 29, 30, 32, 34-36, 42, 48, 50, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. taken with each Irfan et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al., in further view of Hao et al. (J. Am. Chem. Soc., 2015, 137: 9206-9209).    
The teachings of Zhu et al., Irfan et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al. are applied as above for claims 1, 4, 6, 29, 30, 32, 34-36, 42, 48, 50, and 67.  Zhu et al., Irfan et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al. do not teach siRNA (claims 68 and 69).  Hao et al. teach that lipocationic polyesters comprising tertiary amines and alkyl chains are suitable for siRNA delivery (Abstract; p. 9206, Scheme A; p. 9207, column 1, second paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that the star PDDL comprising tertiary amines and alkyl chains taught by Zhu et al., Irfan et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al. is suitable for siRNA delivery.  One of skill in the art would have found obvious to modify the composition of Zhu et al., Irfan et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al. by replacing the DNA with an siRNA to achieve the predictable result of obtaining a composition suitable for siRNA delivery when siRNA delivery was needed.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	The argument that the cited references do not provide sufficient guidance to motivate synthesizing the claimed polymer is not found persuasive for the reasons set forth in the rejection.  
The applicant argues that Vuorimaa and Hashemi relate to polymer backbones which are chemically distinct from the claimed polymer and provide no guidance to arrive at the claimed polymer.  However, the rejection is based on modifying Zhu’s polymer which has a backbone similar to the claimed polymer; the combined teachings of all secondary references provide the necessary guidance.  The applicant did not provide any evidence indicating that, based on the combined teachings of all secondary references, one of skill the art would not have been able to arrive at the claimed polymer.

	The argument of unexpected results is not found persuasive.  As set forth in the rejection above, one of skill in the art would have reasonably expected that using PDDL instead of PCL (i.e., introducing alkyl chains) would enhance transfection efficiency.

	The applicant argues that Hao does not teach that incorporating an alkyl chain universally improves transfection.
	However, Hao was only cited for providing the motivation to use an siRNA.  Enhancing transfection efficiency via introducing alkyl chains into cationic polymers is taught by Hashemi et al. 

6.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633